Citation Nr: 1549213	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  15-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus, to include entitlement to an extra-schedular rating.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1943 to December 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the Saint Louis, Missouri, Regional Office (RO) which denied an increased rating for bilateral hearing loss in excess of 50 percent, an increased rating for tinnitus in excess of 10 percent, and a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The Veteran contends that entitlement to a TDIU is warranted because his service-connected bilateral hearing loss is so severe as to render him unemployable.  A private audiologist has stated that "[h]is service-connected hearing loss would significantly impair his employability in any job assignment with or without adaptation."

In September 2014, the Veteran submitted a Notice of Disagreement (NOD) with the denial of both an increased rating in excess of 50 percent for bilateral hearing loss and a rating in excess of 10 percent for tinnitus.  A Statement of the Case (SOC) addressing the Veteran's September 2014 NOD has not been issued to him.  The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

As entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities, the Board finds that the issues of an increased rating for bilateral hearing loss and tinnitus are inextricably intertwined with the certified issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issues of a rating in excess of 50 percent for bilateral hearing loss and a rating in excess of 10 percent for tinnitus, to include entitlement to an extra-schedular rating.  The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Then readjudicate the Veteran's entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim, to include a summary of the evidence considered, since the issuance of the Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




